Appellate Case: 22-6062     Document: 010110770310         Date Filed: 11/16/2022      Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        November 16, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  CHESTER CRELLER,

        Petitioner - Appellant,

  v.                                                            No. 22-6062
                                                      (D.C. No. 5:20-CV-01059-PRW)
  SCOTT CROW,                                                  (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

        In 2020, Petitioner Chester Creller filed a pro se habeas petition challenging his

 2001 convictions under 28 U.S.C. § 2254. The district court dismissed his petition as

 time barred and denied his application for a certificate of appealability (COA). Petitioner

 now requests a COA. Because no reasonable jurist would debate the district court’s

 dismissal, we deny Petitioner’s application for a COA and dismiss his appeal.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6062      Document: 010110770310          Date Filed: 11/16/2022      Page: 2



                                               I.

        In May 2001, a jury convicted Petitioner of first-degree rape, forcible oral

 sodomy, and incest.1 He unsuccessfully moved for post-conviction relief in state court

 three times between 2003 and 2016. He then filed a federal habeas petition in 2020,

 raising nine claims: that his state trial denied him (1) due process of law, the right to a

 fair trial, and equal protection under the law by allegedly having a biased judge preside;

 (2) due process of law, the right to a fair trial, equal protection under the law, and the

 right against self-incrimination by admitting his confession into evidence that he claims

 the state coerced him into making about other crimes that it later used to prove his guilt

 for the charged crimes; (3) due process of law and the right to confront his accuser

 because the judge allowed the state to set up a chalkboard in between Petitioner and the

 victim during the victim’s testimony; (4) due process of law and equal protection under

 the law because the prosecutor allegedly knowingly lied to the jury during the trial; (5)

 due process of law, equal protection under the law, the right to a fair trial, and the right to

 effective assistance of counsel because his trial counsel allegedly did not interview or call

 witnesses and made statements to the jury implying his guilt; (6) due process of law and

 equal protection under the law by having ineffective appellate counsel for his direct

 appeal; and (7) due process of law and equal protection under the law from introducing

 prejudicial evidence at trial that had no probative value. On top of all that, Petitioner



        1
           In 2004, the Oklahoma Court of Criminal Appeals reversed and remanded with
 instructions to dismiss Petitioner’s incest conviction for violating double jeopardy in his
 first direct appeal.
                                                2
Appellate Case: 22-6062       Document: 010110770310           Date Filed: 11/16/2022       Page: 3



 argues he has been denied (8) due process of law because the trial court refused to

 consider a letter allegedly written by the victim after the trial that proved his innocence

 and (9) that all of this proves he is actually innocent.

        The magistrate judge reviewed the petition and recommended the district court

 dismiss it as time barred. Petitioner’s state court judgment became final on December 20,

 2002, but he did not seek federal habeas relief until October 19, 2020—almost eighteen

 years later. Because Petitioner failed to file his habeas petition within one year from the

 time “the [state court] judgment became final by the conclusion of direct review or the

 expiration of the time for seeking such review,” 28 U.S.C. § 2244(d)(1)(A), the

 magistrate judge determined that his time to file a federal habeas petition had expired.

 Thus, the magistrate judge noted, without statutory or equitable tolling, Petitioner sought

 federal habeas relief too late.

        The magistrate judge first determined that Petitioner was not entitled to any more

 statutory tolling. Petitioner’s first state court appeal, filed in 2003, tolled his time to file a

 habeas petition. See 28 U.S.C. § 2244(d)(2). But by 2004, his statute of limitations

 period began to run again, and Petitioner soon missed his window to move for habeas

 relief. So that left the magistrate judge to consider equitable tolling. To equitably toll his

 limitations period, Petitioner needed to establish that he pursued his rights diligently, but

 an extraordinary circumstance stood in his way and prevented timely filing. Pace v.

 DiGuglielmo, 544 U.S. 408, 418 (2005). The magistrate judge determined that Petitioner

 failed to allege that some circumstance prevented him from timely filing his petition.

 The magistrate judge also acknowledged that actual innocence may provide an exception

                                                 3
Appellate Case: 22-6062     Document: 010110770310          Date Filed: 11/16/2022      Page: 4



 to the limitations period in rare instances. But it rejected Petitioner’s actual innocence

 argument because Petitioner could only point to years-old evidence that could allegedly

 prove his innocence (and only legal, not factual, innocence at that), making his 2020

 petition still too late.2 The magistrate judge recommended, then, that the district court

 decline to review the merits and dismiss the petition.

        Petitioner objected to the magistrate judge’s report and recommendation. In his

 objection, he raised a new argument: that limited law library access hindered his ability to

 file a habeas petition. Petitioner claimed that he never stepped foot in a law library until

 2012 because he had no access to one before then, and even once he did gain access, he

 did not have enough legal understanding to piece together his petition until a legal

 assistant began helping him in 2015. His access to the law library became limited again

 when the COVID-19 lockdowns started in 2020. But, Petitioner insisted, he did not “sit

 idle” during the times he could not access the law library. For example, he claimed that

 he moved to produce documents about his convictions in preparation for challenging his

 convictions with help from the Mid-Western Innocence Project (later his case was moved

 to the Oklahoma Innocence Project). And even after he “split” with the innocence

 project organizations, he still applied to receive DNA testing about his rape conviction.

 He also claimed to have discovered new evidence on the law library computer in 2016

 that he included in his post-conviction application.


        2
         We later clarified that “new evidence” for an actual innocence claim means
 newly presented evidence, not newly discovered. See Fontenot v. Crow, 4 F.4th 982,
 1032 (10th Cir. 2021). Thus, a lack of diligence is not fatal to an actual innocence claim.
 See id.
                                               4
Appellate Case: 22-6062      Document: 010110770310           Date Filed: 11/16/2022      Page: 5



        Besides explaining his untimely petition, Petitioner objected to the magistrate

 judge’s consideration of the new evidence he presented. He accused the magistrate judge

 of only considering one of the four pieces of new evidence he had presented in his

 petition—a letter Petitioner received from the victim in 2012. According to Petitioner,

 the magistrate judge ignored (1) a response from the state about a doctor who examined

 the victim, attributing her injuries to an “in-home accident,” not sexual abuse; (2) an

 affidavit from his youngest son who attested that he never witnessed the physical or

 sexual abuse that the state accused Petitioner of committing; and (3) events during the

 trial that proved the presiding judge harbored bias against him. Petitioner explained how

 all four pieces of new evidence show that had the jury considered this evidence at trial, it

 would not have convicted him and therefore the court’s unwillingness to consider the

 merits of his petition would result in a miscarriage of justice.

        The district court adopted the report and recommendation. It agreed with the

 magistrate judge’s determination that Petitioner’s limitations period had run, and

 Petitioner had not shown he diligently pursued his claims to warrant equitable tolling.

 Nor had Petitioner demonstrated actual innocence. The district court did not consider

 Petitioner’s explanation for why he could not timely file because he did not include the

 explanation in his original petition. Plus, the district court noted, Petitioner failed to

 adequately justify his delay anyway because he raised “primarily” the same claims in his

 applications for post-conviction relief, “undercutting” his argument that lack of law

 library access caused the delay. So the district court dismissed the habeas petition and

 denied Petitioner a COA. Petitioner now asks us to grant him a COA.

                                                5
Appellate Case: 22-6062     Document: 010110770310          Date Filed: 11/16/2022         Page: 6



                                              II.

        We will issue a COA only if a petitioner has “made a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This means the petitioner “must

 show that the district court’s resolution of the constitutional claim was either debatable or

 wrong.” Laurson v. Leyba, 507 F.3d 1230, 1232 (10th Cir. 2007) (quotation omitted).

 And when a district court dismisses on procedural grounds, the petitioner must also show

 that a reasonable jurist could find the procedural dismissal debatable. Id. Thus, when a

 district court dismisses on procedural grounds, an applicant faces a “double hurdle” to

 relief. Id. In determining whether to grant a COA, courts should resolve procedural

 issues first whenever possible. See Slack v. McDaniel, 529 U.S. 473, 485 (2000)

 (citation omitted).

        Petitioner did not object to the magistrate judge’s finding that the limitations

 period expired in 2004, years before he filed his habeas petition in 2020. Petitioner

 instead focused his objection on explaining why he untimely filed his petition, arguing he

 is entitled to equitable tolling because newly discovered evidence shows he is actually

 innocent but inadequate access to a law library delayed his ability to file a habeas

 petition. Because Petitioner sought federal habeas relief too late, he must prove he is

 entitled to equitable tolling or can show actual innocence to receive a COA. We address

 each exception in turn.

                                              A.

        To equitably toll the limitations period to move for habeas relief, Petitioner must

 establish that he pursued his rights diligently, but an extraordinary circumstance stood in

                                               6
Appellate Case: 22-6062     Document: 010110770310          Date Filed: 11/16/2022       Page: 7



 his way and prevented timely filing. Pace, 544 U.S. at 418. Petitioner explained his

 reasons for untimely filing his petition but did so for the first time when he objected to

 the report and recommendation. So he waived arguments attempting to prove his

 diligence and extraordinary circumstances not raised until his objections. See Marshall v.

 Chater, 75 F.3d 1421, 1426 (10th Cir. 1996) (citations omitted) (“Issues raised for the

 first time in objections to the magistrate judge’s recommendation are deemed waived.”).

 Thus, we need not address the equitable tolling issue. Id. And because none of the

 arguments we could address about this issue (because he raised them in his initial

 petition) show his diligence or extraordinary circumstances that prevented him from

 timely filing, a reasonable jurist would not debate whether Petitioner is entitled to

 equitable tolling.

                                              B.

        Actual innocence can also serve as an exception to an expired limitations period.

 Fontenot v. Crow, 4 F.4th 982, 1030 (10th Cir. 2021). “When used to overcome

 procedural issues,” an actual innocence showing serves as a “gateway through which a

 petitioner must pass to have his otherwise barred constitutional claim considered on the

 merits.” Id. at 1029–30. But for a court to apply this exception, Petitioner must show

 that “more likely than not[,] any reasonable juror would have reasonable doubt” about

 Petitioner’s convictions considering the new evidence he has presented in his petition.

 Id. at 1030 (quoting House v. Bell, 547 U.S. 518, 538 (2006)).

        This is a demanding standard. Id. at 1031 (citation omitted). And this “new

 evidence” must also be reliable evidence not introduced at trial, although the habeas court

                                               7
Appellate Case: 22-6062      Document: 010110770310          Date Filed: 11/16/2022      Page: 8



 need not consider whether the evidence would be admissible at this gateway stage. Id. at

 1031–32. The habeas court should consider this new evidence within the context of all

 the evidence—old and new, incriminating and exculpatory. Id. The new evidence must

 prove factual, not legal, innocence. Laurson, 507 F.3d at 1233 (citing Bousley v. United

 States, 523 U.S. 614, 623 (1998)). While lack of diligence in developing the new

 evidence does not disqualify that evidence from supporting an actual innocence claim,

 the petitioner’s untimeliness factors into whether the petitioner has “reliably shown”

 actual innocence. Fontenot, 4 F.4th at 1033 (citations omitted). Finally, because an

 actual innocence claim requires us to consider the law and facts, we review it de novo.

 Id. at 1034.

        As the magistrate judge noted, Petitioner’s actual innocence argument—his ninth

 claim for relief in his petition—did not specify any new evidence proving he is actually

 innocent. Rather, this last claim for relief pointed to constitutional errors that allegedly

 occurred during his trial, rendering his conviction unconstitutional, according to

 Petitioner. Petitioner made a legal argument for his innocence, not a factual one,

 defeating his ability to obtain relief under his ninth claim. See Laurson, 507 F.3d at 1233

 (citing Bousley v. United States, 523 U.S. 614, 623 (1998)). But elsewhere in his

 petition, Petitioner alleged four new pieces of evidence which he claims prove his actual

 innocence, the same four he mentioned in his objection to the report and

 recommendation. As a reminder, that evidence includes: (1) the recusal of his trial judge;

 (2) a report from the doctor who examined the victim, attributing her injuries to an “in-

 home accident,” not sexual abuse; (3) a letter Petitioner received from the victim—his

                                               8
Appellate Case: 22-6062      Document: 010110770310          Date Filed: 11/16/2022      Page: 9



 daughter—in 2012; and (4) an affidavit from his youngest son who attested that he never

 witnessed the physical or sexual abuse that the state accused Petitioner of committing.

 The first one does not qualify as new evidence while the other three do not sufficiently

 show actual innocence. Thus, the lack of new evidence showing actual innocence

 precludes him from prevailing under this exception.

        Petitioner asked the judge who presided over the 2001 trial to recuse himself from

 hearing Petitioner’s application for DNA testing; that judge agreed to do so “due to

 incidents that occurred at trial.” Petitioner argues the recusal, especially the reason for

 recusing, proves the judge harbored a bias against him and counts this as one piece of

 “newly discovered evidence” proving his innocence. But Petitioner admits the recusal

 does not “deal with evidentiary issues,” and thus reserves that fact for another part of his

 petition. Because the judge’s recusal does not prove factual innocence, as Petitioner

 appears to concede, this piece of evidence cannot satisfy the demanding actual innocence

 standard.

        Petitioner’s next piece of evidence consists of a response he received about the

 forensic evidence he claims the state used to convict him. In 2014, Petitioner applied for

 forensic DNA testing of biological materials supporting his convictions. But the state

 found no biological materials to test, determining that the jury convicted Petitioner

 “based on his voluntary statement” and medical testimony, rather than forensic evidence.

 While running through all his requests for DNA testing, the state noted that Petitioner

 asked for DNA evidence from a hospital visit for the victim months before the state

 accused Petitioner of sexually abusing her. The state found that it could not conduct a

                                               9
Appellate Case: 22-6062      Document: 010110770310           Date Filed: 11/16/2022      Page: 10



  DNA forensic test from this hospital visit because the doctor treated her for an “in-home

  accident,” not abuse, and thus law enforcement did not collect DNA during this visit. In

  another part of his petition, Petitioner claims that the doctor who examined the victim

  ended up testifying at trial that this hospital visit occurred from the victim suffering a

  sexual assault. The record does not support that the doctor testified to this at trial, but the

  record does support that a doctor later examined the victim for sexual abuse and found

  “significant” physical features on her body suggesting she had suffered such abuse. The

  state’s response to Petitioner confirmed that the doctor’s testimony spoke to a later

  examination where he found evidence of her experiencing sexual abuse. Overall, this

  response does not make it “more likely than not [that] any reasonable juror would have

  reasonable doubt” about Petitioner’s convictions. Fontenot, 4 F.4th at 1030 (quotation

  omitted). In fact, the state’s response reinforces Petitioner’s conviction because it points

  both to his confession and the doctor’s examination confirming the victim’s physical

  signs of sexual abuse.

         Petitioner also claims a letter the victim—his daughter—sent him in 2012 proves

  he is actually innocent of sexually abusing her. In the letter, the victim supposedly asked

  Petitioner to admit to sexually abusing her in ways not addressed at trial. Petitioner

  speculates that if she had made these allegations at trial, no juror would have found him

  guilty beyond a reasonable doubt because he claims a physical exam disproved one of her

  allegations, discrediting her testimony. To start, the letter Petitioner mentions in his

  petition is not the same letter he attaches as an exhibit to his brief. Petitioner claims

  someone else lost the letter with unsupported allegations against him. So Petitioner

                                                10
Appellate Case: 22-6062      Document: 010110770310          Date Filed: 11/16/2022        Page: 11



  apparently expects us to take his word for it that the victim made false allegations that he

  could disprove from medical exams. This does not meet the demanding actual innocence

  standard. Plus, the letter was not an affidavit; the victim wrote this private letter so she

  could “move on” from the trauma Petitioner caused her to suffer. So even if the victim

  made allegations in that letter that the trial evidence did not corroborate, that does not

  suggest that “more likely than not[,] any reasonable juror would have reasonable doubt”

  about Petitioner’s conviction. Fontenot, 4 F.4th at 1030 (quotation omitted).

         Last, Petitioner points to an affidavit his son submitted in 2016 attesting that

  Petitioner never beat him or sexually abused his sister and generally corroborating

  Petitioner’s version of events explaining his innocence. The affidavit is Petitioner’s

  strongest piece of evidence, but still does not present “evidence of innocence so strong

  that a court cannot have confidence in the outcome of the trial . . . .” Fontenot, 4 F.4th at

  1031 (quotation omitted). Petitioner’s son submitted this affidavit seventeen years later,

  recalling early childhood experiences. Although the untimeliness of this affidavit does

  not defeat an actual innocence claim, a reasonable juror could question the affidavit’s

  credibility given the passage of time. See Fontenot, 4 F.4th at 1033–1034 (quotation

  omitted) (explaining that untimeliness “does bear on the credibility of evidence proffered

  to show actual innocence”). Because other evidence at trial, such as Petitioner’s

  confession and medical testimony, demonstrated Petitioner’s guilt, we cannot say that

  “more likely than not[,] any reasonable juror would have reasonable doubt” about

  Petitioner’s convictions after reading the affidavit. Id. at 1030 (quotation omitted).



                                                11
Appellate Case: 22-6062     Document: 010110770310          Date Filed: 11/16/2022     Page: 12



         None of Petitioner’s new evidence meet the actual innocence standard. Nor did

  Petitioner present evidence in his petition to warrant equitable tolling. Taken together,

  these failures mean Petitioner cannot excuse the fact that he missed the one-year statutory

  deadline to move for federal habeas relief. Thus, a reasonable jurist would not debate

  whether the district court correctly dismissed the petition as time barred. Laurson, 507

  F.3d at 1232 (citation omitted). We therefore deny Petitioner’s application for a COA

  and dismiss the appeal.

         DENIED and DISMISSED.


                                                Entered for the Court


                                                Joel M. Carson III
                                                Circuit Judge




                                              12